DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt of Applicant’s amendments filed on September 23, 2020 is acknowledged.

Response to Amendment
Applicant amended claims 45, 46, 48, 49, 51-53, 55, 56, and 58-64.

Claims 45-64 are pending and have been examined.

Response to Arguments
Applicant's arguments filed September 23, 2020 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claims 45-64 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 112 Rejections
Examiner initially rejected claims 45-64 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended its claims to withdraws this rejection.

Examiner initially rejected claims 45-64 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to address these issues. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 45-64 under 35 USC 101 as being directed to non-statutory subject matter.
Regarding signal claims, Applicant amended claim 59 to include non-transitory computer readable medium. This addresses the issue. In view of the amended claims, Examiner withdraws this rejection.
Regarding abstract claims, Applicant argued that Examiner did not present a prima facie case for subject matter ineligibility. Examiner does not find this argument persuasive. Applicant merely alleges the lack of a prima facie case and provides no analysis as to how the subject matter eligibility analysis is deficient. Examiner identified the limitations that are directed to the judicial exception; analyzed the additional elements to see if there is a practical application, and considered whether the additional element amounted to significantly more. Examiner provided a proper analysis.
Applicant argued that the claims recite a practical application by improving the functioning of a computer. Examiner does not find this argument persuasive. Applicant is not improving the functioning of a computer by having it perform the identified steps. 
Applicant argued that the claims are similar to those in Finjan and Core Wireless by improving an interface. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in Finjan and Core Wireless. In Finjan the claimed method generates an improved security profile which improves the process of virus scanning by allowing for protection against unknown viruses and obfuscated code. Allowing for protection against unknown viruses and obfuscated code is what amounted to a specific methodology for obtaining a desired result. Applicant is not claiming a specific way of achieving a desired outcome. Applicant is merely claiming a methodology which in and of itself does not arise to the level of a “specific way of achieving a desired outcome or result.” The claims of Core Wireless improved the interface of the electronic device itself. Its claims contained precise language delimiting the type of data to be displayed and how to display it. This improved upon conventional user interfaces and increased the efficiency of using mobile devices. The improved user interface amounted to eligible subject matter. Applicant’s claims do not contain similar subject matter. Applicants not improving an interface nor is Applicant improving the efficiency of using a device due to an improved interface. Applicant’s claims merely involve interfaces; whereas Applicant’s claims are directed to the business methodology displayed on those interfaces.
Applicant argued that the claims recite significantly more with an ordered combination of steps. Examiner does not find this argument persuasive. Applicant merely alleges the combination of steps (receiving through removing) amount to significantly more and provides no analysis as to how they amount to significantly more. Applicant is merely restating the abstract idea. The individual limitations do not amount to significantly more, nor when they are viewed in combination with each other. There is nothing in the combination of elements that did not already exist in the limitations individually. The combination adds nothing. Merely because there is inherent specificity by claiming a series of steps does not mean there is a specific, discrete implementation of the alleged abstract idea.
Applicant argued that Applicant has not provided the proper evidence the claims are well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Examiner maintains this rejection.



Regarding Prior Art Rejections
Examiner initially rejected claims 45-64 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued that the cited art deals with prospective transactions rather that completed derivative trades. Examiner does not find this argument persuasive. The underlying asset that is being managed does not affect the ability of the system to manage it. Thus a system capable of managing transactions (matching buyers and sellers) can manage both prospective transactions (as interpreted by Applicant) and completed derivative trades. Furthermore, Shaw teaches the use of the system for completed derivative trades. (See [0041], and claim 4; item of interest may involve the purchase/sale of a derivative security). 
Applicant argued that the cited art does not teach the new, added limitations. Examiner does not find this argument persuasive. Portions of Shaw teach these new amendments as demonstrated in the 103 rejection below.
Applicant argued that Examiner has not presented a prima facie case for obviousness. Examiner does not find this argument persuasive. Applicant merely alleges that there is no prima facie case of obviousness and provides no analysis as to how the combination of the cited references is deficient. Examiner has identified what the primary reference teaches and the limitations the primary reference does not teach. Examiner identified secondary art that teaches the missing limitations. Examiner provided motivation to combine the references, noting that the combination would be obvious to one of ordinary skill in the art and the result of the combination would be predictable. Examiner provided a prima facie case.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 52 and 59; these claims are indefinite for the following reason:
These claims recite the limitation "buy side computer systems" in the second line of the determining step.  There is insufficient antecedent basis for this limitation in the claim. There is an antecedent basis for buy side firm computer systems and independent buy-side parties; but no antecedent basis for buy side computer systems.

Claims 53-58, and 60-64 are rejected due to their dependence on independent claims 45, 52, and 59.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of prioritizing a task (financial trade) according to a closing of an exchange. 

Claims 45, 52, and 59 recites the limitations of: 
trade order data relating to completed derivative trade orders;
the trade fill data relating to completed derivative trade fills;
aggregating, automatically, the received trade order data with the received trade fill data; 
determining by analyzing the aggregated data, that one or more trades of one of the buy-side computer systems are unallocated to an account;
assigning, automatically, to a first sell-side firm computer system a plurality of tasks each associated with one of the unallocated trades; 
prioritizing the task according to a closing of an exchange associated with the trade associated with each task; 
providing the prioritized tasks to one or more user devices of the first sell-side firm computer system via a web interface to display the prioritized tasks;
permitting an additional user input at the web interface while the at least one unallocated trade is allocated to the plurality of accounts; 
and removing a task associated with an unallocated trade from the web interface when the associated unallocated trade is allocated to the plurality of accounts.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a computer network, one or more remote buy side firm computer systems, one or more remote sell side firm computer systems, hardware processors, a database of aggregated data, a web interface, a memory device, and a computer readable medium; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These components generally link the performance of the judicial exception to a technical environment and are not indicative of a practical application. The limitations of: 
receiving trade order data; 
receiving trade fill data; 
display the prioritized tasks;
receiving a user input to allocate at least one unallocated trade to a plurality of accounts; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer network, one or more remote buy side firm computer systems, one or more remote sell side firm computer systems, hardware processors, a database of aggregated data, a web interface, a memory device, and a computer readable medium; and amount to no more than mere components to implement the judicial exception using a generic computer components.  These components generally link the performance of the judicial exception to a technical environment and are not indicative of significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of: 
receiving trade order data; 
receiving trade fill data; 
display the prioritized tasks;
receiving a user input to allocate at least one unallocated trade to a plurality of accounts; 

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification para. [0042, 0053, 0057-0057] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 46-51, 52-58, and 60-64 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 46-51, 52-58, and 60-64 are directed to an abstract idea. Thus, the dependent claims 46-51, 52-58, and 60-64 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw, US Patent Application Publication No. 2003/0004859, in view of Weimer, US Patent Application Publication No 2008/0010186.
Regarding claims 45, 52, and 59;
(Claim 52) A method, performed by one or more hardware processors, comprising: 
receiving, via a computer network, trade order data from one or more remote buy-side firm computer systems associated with one or more independent buy-side parties; 
See Shaw: [0027], Abstract (“determine whether buy side and sell side orders are sufficiently similar to generate a match”)
(See [0041], and claim 4; item of interest may involve the purchase/sale of a derivative security)
receiving, via the computer network, trade fill data from one or more remote sell-side firm computer systems associated with one or more independent sell-side parties; 
See Shaw: [0027], Abstract
aggregating, automatically by one or more of the hardware processors, the received trade order data with the received trade fill data in a database of aggregated data; 
See Shaw: [0027], stores transaction data in the form of multiple prospective transaction entries received from the user terminals; see also [0029], [0031], [0094], [0096], [0099]
determining, by one or more of the hardware processors by analyzing the aggregated data, that one or more trades of one of the buy-side computer systems are unallocated to an account;
The primary reference does not teach determining, by analyzing the aggregated data, that one or more trades of one of the buy-side computer systems are unallocated to an account; see section DETERMINING below for further analysis.
assigning, automatically by one or more of the hardware processors, to a first sell-side firm computer system a plurality of tasks each associated with one of the unallocated trades; 
See Shaw: [0027], the search component selects sets of two or more stored entries as matching entries
prioritizing, by one or more of the hardware processors, the tasks according to a closing of an exchange associated with the trade associated with each task; 
The primary reference does not teach prioritizing the tasks according to a closing of an exchange associated with the trade associated with each task; see section PRIORITIZING below for further analysis.
providing, by one or more of the hardware processors via the network, the prioritized tasks to one or more user devices of the first sell-side firm computer system via a web interface to display the prioritized tasks;  
See Shaw: [00159], the communications server simultaneously transmits alerts to the buyer's agent and seller's agents, [0185]
receiving a user input to allocate at least one unallocated trade to a plurality of accounts; 
See Shaw: [0191] If account executives are to be alerted, they will receive the alert screen shown in FIG. 17 and will be prompted to acknowledge the match by selecting the displayed "ACKNOWLEDGE" button; [0184-0185]; a party can enter, activate, edit, or delete any of their stored indications
permitting an additional user input at the web interface while the at least one unallocated trade is allocated to the plurality of accounts; 
See Shaw: [0184-0185]; a party can enter, activate, edit, or delete any of their stored indications
and removing a task associated with an unallocated trade from the web interface when the associated unallocated trade is allocated to the plurality of accounts.
See Shaw: [0147] pairing triggers removal of the matched interest indications from memory

DETERMINING
Shaw, in the business of trading, teaches aggregating trades. It does not teach determining, by analyzing the aggregated data, that one or more trades of one of the buy-side computer systems are unallocated to an account. 

Weimer does teach determining, by analyzing the aggregated data, that one or more trades of one of the buy-side computer systems are unallocated to an account.
See Weimer, [0076] 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the aggregated data of Shaw, the ability to determining that one or more trades of one of the buy side firms have not been assigned to an account as taught by Weimer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes determining that trades are not assigned allows for steps to be taken to fulfill them.

PRIORITIZING
The combined references, in the business of trading, teach aggregating trades. They do not teach prioritizing the tasks according to a closing of an exchange associated with the trade associated with each task. 

Weimer does teach prioritizing the tasks according to a closing of an exchange associated with the trade associated with each task.
See Weimer, [0070], [0005] 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the aggregated data of the combined references, the ability to prioritizing the task according to a closing of an exchange associated with the trade associated with each task as taught by Weimer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes determining that trades are not assigned allows for steps to be taken to fulfill them.

Regarding claims 46, 53, and 60;
(Claim 53) The method of claim 52, wherein the aggregating further comprises: matching the received trade order data with the received trade fill data based on a trading number and an allowable tolerance.  
The combined references, in the business of trading, teach aggregating trades. They do not teach matching the received trade order data with the received trade fill data based on a trading number and an allowable tolerance. 

Weimer does teach matching the received trade order data with the received trade fill data based on a trading number and an allowable tolerance.
See Weimer, [0075-0076], 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the aggregated data of the combined references, the ability to matching the received trade order data with the received trade fill data based on a trading number and an allowable tolerance as taught by Weimer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes determining that trades are not assigned allows for steps to be taken to fulfill them.

Regarding claims 47, 54, and 61;
(Claim 54) The method of claim 52, further comprising: storing the received trade order data and the received trade fill data; 
See Shaw: [0027] see also [0094-0096],
and providing an application programming interface (API) for remote systems to request the stored trade order data and trade fill data.  
See Shaw: [0027],
The combined references, in the business of trading, a request the stored trade order data and trade fill data. They do not teach that this is done through an API. 

Weimer does teach providing an application programming interface (API) for remote systems to request the stored trade order data and trade fill data.
See Weimer, [0060], [0072], [0081] 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the aggregated data of the combined references, the ability to providing an application programming interface (API) for remote systems to request the stored trade order data and trade fill data as taught by Weimer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes utilizing an API allows for smoother communication between applications.

Regarding claims 48, 55, and 62;
(Claim 55) The method of claim 52, further comprising: determining one or more accounts to which to allocate the unallocated one or more trades; 
The combined references, in the business of trading, teach aggregating trades. They do not teach determining one or more accounts to allocate the unallocated one or more trades. 

Weimer does teach determining one or more accounts to allocate the unallocated one or more trades.
See Weimer, [0075-0076], 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the aggregated data of the combined references, the ability to determining one or more accounts to allocate the unassigned one or more trades as taught by Weimer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes determining that trades are not assigned allows for steps to be taken to fulfill them.
and generating allocation instructions to allocate the one or more unallocated trades to the determined one or more accounts.  
See Shaw: [0159-0161], The server transmits alerts to the agents which receives instructions regarding the transaction. [0185]

Regarding claims 49 and 56;
(Claim 56) The method of claim 55, further comprising: automatically executing the allocation instructions to allocate the one or more unallocated trades to the determined one or more accounts.  
See Shaw: [0159-0161], [0185]

Regarding claims 50 and 57;
(Claim 57) The method of claim 55, further comprising: requesting an input via the web interface to execute the allocation instructions or modify the generated allocation instructions.  
See Shaw: See Shaw: [0159-0161], The server transmits alerts to the agents which receives instructions regarding the transaction; 
[0191] If account executives are to be alerted, they will receive the alert screen shown in FIG. 17 and will be prompted to acknowledge the match by selecting the displayed "ACKNOWLEDGE" button; 
[0184-0185]; a party can enter, activate, edit, or delete any of their stored indications

Regarding claims 51, 58, and 64;
(Claim 58) The method of claim 52, further comprising: generating, by the one or more hardware processors, an alert to the first sell-side firm computer system indicating the task has been assigned to the first sell-side firm.
The combined references, in the business of trading, teach assigning trades. They do not teach generating an alert to the first sell-side firm computer system indicating the task has been assigned to the first sell-side firm. 

Weimer does teach generating an alert to the first sell-side firm computer system indicating the task has been assigned to the first sell-side firm.
See Weimer, [0103], [0127-0129] 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the assigned trades of the combined references, the ability to generating an alert to the first sell-side firm computer system indicating the task has been assigned to the first sell-side firm as taught by Weimer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes determining that trades are not assigned allows for steps to be taken to fulfill them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693